Title: George Mercer to Joshua Lewis, 26 June 1756
From: Mercer, George
To: Lewis, Joshua

 

[Winchester, 26 June 1756]
To Captain Joshua Lewis—at Fredericksburgh.Sir,

It is Colonel Washingtons Orders that you send off all the Officers at Fredericksburgh to this place—except one Subaltern, whom you are to keep there in case more draughts should arrive. What Draughts are now with you, must be marched up by the Officers coming to this place.
Lieutenant Lowry is the Subaltern who is to remain with you. I am &c.

G:M. aid de camp.
Winchester, June 26th 1756.    

